DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This action is responsive to communication filed on 10/13/2022. Claim(s) 21-40 are currently pending examination. Claims(s) 21, 28, 35 have been amended. Claim(s) 1-20 were previously cancelled. Claim(s) 21-40 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant filed amendment(s) to claims on 10/13/2022 to remedy the rejection(s). 

Response to Arguments
3.	Applicant’s arguments, see Remarks Page(s) 8-11, filed 10/13/2022, with respect to Claim 21-40 have been fully considered and are persuasive. The USC 103 Rejections of Claim(s) 21-40 have been withdrawn. 
	The Applicant’s Argument/Remarks to the Double Patenting Rejection has been reviewed and the Examiner will maintain the rejection until a Terminal Disclaimer is filed or until the Claim sets of the two applications are patentably distinct. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim(s) 21-40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of Patent #: 11,240,327 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 and the subsequent dependent claim(s) of the current application matches directly to the elements of Claims 1 of Patent #: 11,240,327 B2. 
5.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of Patent #: US 11,240,327 B2. 
Instant Application 17/645,392
US 11,240,327 B2
21.     A computer-implemented method for associating a plurality of electronic devices with a common user profile over a network, the method comprising: 
1. A computer-implemented method for associating a plurality of internet-enabled devices with a common user profile over a network, the method comprising: 
receiving, from a plurality of electronic devices, requests for electronic content; 
receiving, from a plurality of internet-enabled devices, requests for electronic content, 

the requests including a unique identifier or instance identifier for a first user device corresponding to a common user; for a first source IP address for which request for electronic content were received over a predetermined time period, 
identifying a common user of at least one pair of the electronic devices based on a calculated confidence score, the electronic devices comprising a first user device and a second user device 
identifying at least one pair of devices comprising a first user device and a second user device from which requests were received; determining that the first user device and the second user device are operated by the common user based on whether the at least one pair of devices has been identified for a second source IP address over the predetermined time period; 
receiving, for the common user, browsing history information generated from the first user device; and 
for a determined common owner operating the first and second user devices, receiving, based on the unique identifier or instance identifier, a demographic or browsing history information generated from the first user device; and 
determining, based on the browsing history information generated from the first user device, electronic content to transmit to the second user device corresponding to the common user.
determining, based on the demographic or browsing history information generated from the first user device, electronic content to transmit to a second user device corresponding to the common user.
22.     The computer-implemented method of claim 21, wherein the requests for electronic content include a unique identifier or instance identifier comprising one or more of request headers, unique device ID, or cookie data.  

2. The computer-implemented method of claim 1, wherein the unique identifier or instance identifier is one or more of: request headers, unique device ID, or cookie data.
23.     The computer-implemented method of claim 21, further comprising tracking a number of times the common user accesses the first user device across one or more source IP addresses.  

3. The computer-implemented method of claim 1, further comprises tracking a number of times the at least one pair of internet-enabled devices access the first source IP address and second source IP address.
24.     The computer-implemented method of claim 23, further comprising: for each additional source IP address with which the at least one pair of electronic devices has also been identified, increasing a probability that the pair of electronic devices are owned or operated by a common user.

4. The computer-implemented method of claim 1, further comprising: for each additional source IP address with which the at least one pair of internet-enabled devices has also been identified, increasing a probability that the pair of internet-enabled devices are owned or operated by a common user.
25.     The computer-implemented method of claim 21, further comprising: inferring, from each of the requests, a device type and local time associated with each request; and calculating a probability that the at least one pair of devices are owned or operated by the common user based on the inferred device type and a local time associated with the request of each device.  

5. The computer-implemented method of claim 1, further comprising: inferring, from each of the requests, a device type and local time associated with each request; and further calculating a probability that the at least one pair of devices are owned or operated by the common user based on inferred device type and local time associated with the request of each device.
26.     The computer-implemented method of claim 21, wherein the browsing history information is stored in a database in relation to the common user; and wherein the browsing history information is synchronized and associated with the first user device and the second user device.  

6. The computer-implemented method of claim 1, further comprising wherein the demographic or browsing history information is stored in a database in relation to the unique identifier associated with the common user; and wherein the demographic or browsing history information is synchronized and associated with the first user device and the second user device.
27.     The computer-implemented method of claim 21, further comprising updating the common user profile based on the browsing history information.

7. The computer-implemented method of claim 6, further comprising updating the common user profile based on the synchronized demographic or browsing history information.
28.     A system comprising a data storage device storing instructions and a processor implementing instructions for associating a plurality of electronic devices with a common user profile over a network, the instructions comprising: receiving, from a plurality of electronic devices, requests for electronic content; identifying a common user of at least one pair of the electronic devices based on a calculated confidence score, the electronic devices comprising a first user device and a second user device 

8. A system for associating a plurality of internet-enabled devices with a common user profile over a network, the method comprising: a data storage device storing instructions and a processor implementing instructions for associating a plurality of internet-enabled devices with a common user profile for targeting electronic content; receiving, from a plurality of internet-enabled devices, requests for electronic content, the requests including a unique identifier or instance identifier for a first user device corresponding to a common user; for a first source IP address for which request for electronic content were received over a predetermined time period, identifying at least one pair of devices comprising a first user device and a second user device from which requests were received; determining that the first user device and the second user device are operated by the common user based on whether the at least one pair of devices has been identified for a second source IP address over the predetermined time period; for a determined common owner operating the first and second user devices, receiving, based on the unique identifier or instance identifier, a demographic or browsing history information generated from the first user device; and determining, based on the demographic or browsing history information generated from the first user device, electronic content to transmit to a second user device corresponding to the common user.
29.     The system of claim 28, wherein the requests for electronic content include a unique identifier or instance identifier comprising one or more of request headers, unique device ID, or cookie data.  

9. The system of claim 8, wherein the unique identifier or instance identifier is one or more of: request headers, unique device ID, or cookie data.
30.     The system of claim 28, further comprising tracking a number of times the common user accesses the first user device across one or more source IP addresses.  

10. The system of claim 8, further comprises tracking a number of times the at least one pair of internet-enabled devices access the first source IP address and second source IP address.
31.     The system of claim 30, further comprising: for each additional source IP address with which the at least one pair of electronic devices has also been identified, increasing a probability that the pair of electronic devices are owned or operated by a common user.  

4Application No.: 16/736,07411. The system of claim 8, further comprising: for each additional source IP address with which the at least one pair of internet-enabled devices has also been identified, increasing a probability that the pair of internet-enabled devices are owned or operated by a common user.
32.     The system of claim 28, further comprising: inferring, from each of the requests, a device type and local time associated with each request; and calculating a probability that the at least one pair of devices are owned or operated by the common user based on the inferred device type and local time associated with the request of each device.  
-4-Application No.: To Be DeterminedAttorney Docket No.: 00008-0023-04000
12. The system of claim 8, further comprising: inferring, from each of the requests, a device type and local time associated with each request; and further calculating a probability that the at least one pair of devices are owned or operated by the common user based on inferred device type and local time associated with the request of each device.
33.     The system of claim 28, wherein the browsing history information is stored in a database in relation to the common user; and wherein the browsing history information is synchronized and associated with the first user device and the second user device.  

13. The system of claim 8, further comprising wherein the demographic or browsing history information is stored in a database in relation to the unique identifier associated with the common user; and wherein the demographic or browsing history information is synchronized and associated with the first user device and the second user device.
34.     The system of claim 28, further comprising updating the common user profile based on the browsing history information.

14. The system of claim 13, further comprising updating the common user profile based on the synchronized demographic or browsing history information.
35.     A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for associating a plurality of electronic devices with a common user profile over a network, the method comprising: receiving, from a plurality of electronic devices, requests for electronic content; identifying a common user of at least one pair of the electronic devices based on a calculated confidence score, the electronic devices comprising a first user device and a second user device ; receiving, for the common user, browsing history information generated from the first user device; and determining, based on the browsing history information generated from the first user device, electronic content to transmit to the second user device corresponding to the common user.


15. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for associating a plurality of internet-enabled devices with a common user profile over a network, the method comprising: a data storage device storing instructions and a processor implementing instructions for associating a plurality of internet-enabled devices with a common user profile for targeting electronic content; receiving, from a plurality of internet-enabled devices, requests for electronic content, the requests including a unique identifier or instance identifier for a first user device corresponding to a common user; for a first source IP address for which request for electronic content were received over a predetermined time period, identifying at least one pair of devices comprising a first user device and a second user device from which requests were received; determining that the first user device and the second user device are operated by the common user based on whether the at least one pair of devices has been identified for a second source IP address over the predetermined time period; for a determined common owner operating the first and second user devices, receiving, based on the unique identifier or instance identifier, a demographic or browsing history information generated from the first user device; and determining, based on the demographic or browsing history information generated from the first user device, electronic content to transmit to a second user device corresponding to the common user.
36.      The non-transitory computer-readable medium of claim 35, wherein the requests for electronic content include a unique identifier or instance identifier comprising one or more of request headers, unique device ID, or cookie data.


16. The non-transitory computer-readable medium of claim 15, wherein the unique identifier or instance identifier is one or more of: request headers, unique device ID, or cookie data.
37.     The non-transitory computer-readable medium of claim 35, further comprising tracking a number of times the common user accesses the first user device across one or more source IP addresses.


17. The non-transitory computer-readable medium of claim 15, further comprises tracking a number of times the at least one pair of internet-enabled devices access the first source IP address and second source IP address.
38.     The non-transitory computer-readable medium of claim 35, further comprising: for each additional source IP address with which the at least one pair of electronic devices has also been identified, increasing a probability that the pair of electronic devices are owned or operated by a common user.


18. The non-transitory computer-readable medium of claim 15, further comprising: for each additional source IP address with which the at least one pair of internet-enabled devices has also been identified, increasing a probability that the pair of internet-enabled devices are owned or operated by a common user.
39.     The non-transitory computer-readable medium of claim 35, further comprising: inferring, from each of the requests, a device type and local time associated with each request; and calculating a probability that the at least one pair of devices are owned or operated by the common user based on inferred device type and local time associated with the request of each device.


19. The non-transitory computer-readable medium of claim 15, further comprising: inferring, from each of the requests, a device type and local time associated with each request; and further calculating a probability that the at least one pair of devices are owned or operated by the common user based on inferred device type and local time associated with the request of each device.
40.     The non-transitory computer-readable medium of claim 35, wherein the browsing history information is stored in a database in relation to the common user; and wherein the browsing history information is synchronized and associated with the first user device and the second user device.
20. The non-transitory computer-readable medium of claim 15, further comprising wherein the demographic or browsing history information is stored in a database in relation to the unique identifier associated with the common user; and wherein the demographic or browsing history information is synchronized and associated with the first user device and the second user device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443